Name: 88/603/EEC: Commission Decision of 18 November 1988 on improving the efficiency of agricultural structures in Italy (Emilia-Romagna) pursuant Council Regulation (EEC) No 797/85 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  regions of EU Member States;  agricultural policy
 Date Published: 1988-12-01

 Avis juridique important|31988D060388/603/EEC: Commission Decision of 18 November 1988 on improving the efficiency of agricultural structures in Italy (Emilia-Romagna) pursuant Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) Official Journal L 328 , 01/12/1988 P. 0066*****COMMISSION DECISION of 18 November 1988 on improving the efficiency of agricultural structures in Italy (Emilia-Romagna) pursuant Council Regulation (EEC) No 797/85 (Only the Italian version of this text is authentic) (88/603/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 (3) thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Italian Government forwarded on 19 May 1988 Decision No 1930 of the Regional Council of the Emilia-Romagna Region of 6 April 1988 amending Decision No 758 of 18 June 1986 implementing Regulation (EEC) No 797/85; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community are satisfied in the light of the compatibility of the abovementioned provisions with the aforementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the abovementioned provisons satisfy the conditions and the objectives of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions of the Emilia-Romagna Region implementing Regulation (EEC) No 797/85 contained in Decision No 758 of 18 June 1986 satisfy, taking account of the amendments introduced by Decision No 1930 of 6 April 1988 forwarded by the Italian Government, the conditions for a Community financial contribution to the common measure provided for in Article 1 of Regulation (EEC) No 797/85. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 18 November 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 108, 29. 4. 1988, p. 1.